Citation Nr: 9934538	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim that service connection for 
post-traumatic stress disorder is warranted, and if so, is 
the claim well grounded.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployablility due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs, which denied establishment of the benefits 
identified on the first page of this decision.  

We note that the veteran was scheduled for a hearing before 
the undersigned Member of the Board, sitting in North Little 
Rock, Arkansas, in October 1999.  However, we also must point 
out that he failed to report to this hearing.  


FINDINGS OF FACT

1.  The evidence received subsequent to October 1995 with 
regard to a claim for service connection for PTSD is so 
significant by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claim.

2.  The veteran has provided new evidence of a PTSD 
diagnosis.

3.  The veteran has provided new evidence of an in-service 
stressor.

4.  The medical evidence reflects that the veteran has been 
diagnosed with PTSD that is apparently related to his Vietnam 
service.  

5.  The veteran's left wrist disability is manifested 
primarily by dorsiflexion limited to 35 degrees.  

6.  The veteran is not unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected left wrist disability.

CONCLUSIONS OF LAW

1.  The evidence received subsequent to the Board's October 
1995 decision is new and material, and serves to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C. 
§ 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 
1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

3.  The criteria for a total rating for compensation purposes 
based on individual unemployablility due to service-connected 
disabilities are not met.  38 U.S.C. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4, §§ 4.16, 4.71a Diagnostic 
Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted 
sufficient to reopen a claim that service connection for 
post-traumatic stress disorder is warranted, and if so, is 
the claim well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

In this case, because the issue is whether new and material 
evidence has been received sufficient to reopen the veteran's 
claim, we first turn to that analysis.  

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Additionally, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently 

false or untrue, or it is beyond the competence of the person 
making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The veteran's claim for PTSD was finally denied in an October 
1995 BVA decision, which showed, in pertinent part, that no 
diagnosis of PTSD was of record.  We note that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 
& Supp. 1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).  

The evidence received subsequent to the October 1995 decision 
consists of VA hospitalization summaries, numerous VA 
outpatient treatment records, neurological notes, the 
veteran's hearing transcript, and a lay statement, dated May 
1998. 

We first note that the medical evidence concerning the 
veteran's disorders of his wrist, neck, arm, back, shoulder 
and cervical spine are not relevant to the issue of whether 
he currently manifests PTSD, and although they may be new, 
are simply not material to his claim.   

During his January 1998 personal hearing at the RO, the 
veteran provided names of soldiers who were alleged to be 
known to him and were killed in action as evidence of 
stressor incidents.  He also described incidents that he 
avers caused him significant stress.  In particular, he 
testified of witnessing killings by small arms fire, being 
present during many incoming attacks, and witnessing the 
aftermath of an explosive device on an acquaintance.  

Additionally, the May 1998 lay statement purports to show 
that a particular veteran was killed in action, his date of 
death, home of record, and date of birth.  Information was 
also submitted on the veteran's behalf showing that the date 
of death of the above acquaintance was noted to be March 18, 
1968.  The veteran's record of assignments shows that he was 
in Georgia from March 4, 1968 until April 24, 1968, at which 
time he was enroute to Vietnam.  

We note that the medical evidence received subsequent to 
October 1995 includes a VA mental hygiene note, dated March 
1996; a VA social work service note, dated December 1996; VA 
progress notes dated December 1996, July 1997, and December 
1997; and a VA hospitalization report dated January 1998.  
Those records show that the veteran has been assessed with 
depression, manic depression, and depression, NOS [not 
otherwise specified].  

A July 1997 medical record, contains a notation to "R/O 
[rule out] PTSD", and lists an impression of "Depression 
[with] psychotic features".  A progress note dated July 1997 
shows that the veteran presented for hospitalization 
admission.  The listed impression was "Depressive [disorder] 
[not otherwise specified]", and "PTSD (prov[isional])".  
The corresponding hospitalization discharge summary reflects 
that the veteran was diagnosed, after an eight day stay, with 
manic depressive disorder with psychotic features.  

We also note that the veteran averred in his hearing that he 
recently began treatment in VA's PTSD clinic.  

We first determine that the above evidence does present new 
information.  We note that the veteran, in his personal 
hearing, provides a more detailed account of his in-service 
activities.  Although the information provided on the 
veteran's behalf concerning the death of one of the 
individuals does not appear to correlate with the veteran's 
service, because his testimony is presumed credible for the 
purposes of reopening the appellant's claim, we find that new 
and material evidence has been received with respect to the 
veteran's claims of in-service stressor incidents.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

Thus, this stressor evidence is also material to his claim.  
In addition, we note that it appears that there is medical 
evidence referencing PTSD.  This medical evidence is 
similarly new and material to his claim, and must be 
considered in order to fairly evaluate it.  Therefore, we 
conclude that the veteran's claim for PTSD is reopened.  

We note that if new and material evidence has been presented, 
it must be determined, immediately upon reopening and based 
upon all the evidence and presuming its credibility, whether 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  If the claim is well grounded, the claim will be 
evaluated on the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See Winters v. 
West; 12 Vet. App. 203 (1999); Elkins v. West; 12 Vet. 
App. 209 (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

We also point out that with respect to evaluating claims for 
PTSD, three criteria must be satisfied prior to an award of 
service connection under Cohen v. Brown, 10 Vet.App. 128 
(1997).  First, there must be a current diagnosis of PTSD; 
second, there must be medical evidence of a nexus between the 
current symptomatology and the purported inservice stressor 
or stressors; and third, there must be credible evidence that 
the claimed inservice stressor or stressors occurred.

The evidence shows that the veteran was at least 
provisionally diagnosed with PTSD, and that he avers recent 
treatment by the VA PTSD clinic.  

In this regard, we must point out that the new evidence, 
which consists of the veteran's testimony during his personal 
hearing and lay statements, shows evidence of a specific 
purported in-service stressors.  As evidentiary assertions by 
the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion, see 
King v. Brown, 5 Vet.App. 19 (1993), we determine that the 
veteran has also presented a well-grounded claim, and that 
the duty to assist him is therefore triggered in this case.

We note that although the ultimate disposition of the 
veteran's current PTSD claim is predicated on whether 
credible evidence of his in-service stressors are presented, 
see Cohen supra, we determine that a remand in necessary in 
this case.

Thus, as the veteran's claim for PTSD is reopened, it is 
allowed in part and remanded in part.  The remanded issues 
are addressed in that section of the opinion.  


II.  Entitlement to a total rating for compensation purposes 
based on individual unemployablility due to service-connected 
disabilities.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
requested or associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

The veteran has established service connection for a left 
wrist disability; as of this date, this is the only 
disability for which service connection has been granted.  
This disorder is currently deemed to render him 10 percent 
disabled.  In circumstances where a veteran is less than 
totally disabled under the schedular criteria, such as the 
instant case, it must be found that he or she is precluded 
from securing and maintaining substantially gainful 
employment as a consequence of service-connected disability, 
and service-connected disability alone.  The fact that he or 
she may currently be unemployed is not dispositive; the 
critical factor is the impact of service-connected disorders 
on his ability to work.

After a review of the record, the Board must conclude that a 
preponderance of the evidence is against the veteran's claim, 
and that entitlement to TDIU benefits must be denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployablility status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1999).

The Board notes that the veteran does not have a single 
service-connected disability rated as 60 percent or more 
disabling.  Therefore, the Board finds that the veteran does 
not meet the percentage criteria found in 38 C.F.R. § 4.16(a) 
for consideration of whether a total disability rating for 
compensation purposes based on individual unemployablility by 
reason of service-connected disabilities is warranted.

The Board notes that it is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  
38 C.F.R. § 4.16(b) (1999).

The evidence shows that the veteran was service-connected for 
a left wrist disability characterized as nonunion of the left 
carpal navicular release, effective from October 1970, which 
was evaluated as 10 percent disabling.  That evaluation has 
remained in effect to date.  The evidence shows that the 
veteran had a left carpal tunnel release performed in January 
1994.  Although the medical evidence shows that the veteran 
has received treatment for his left wrist disability, there 
is no evidence of record to show that it precludes him from 
obtaining or retaining employment.  In fact, his recent 
hospital discharge summary, dated July 1997, and examination, 
dated December 1997, did not reflect his left wrist disorder 
as a principle diagnosis, nor did the veteran complain of 
such a disorder.  His most recent VA examination report, 
dated February 1998, shows that his range of motion was as 
follows:  dorsiflexion 35 degrees, palmar flexion 50 degrees, 
ulnar deviation 40 degrees, and radial deviation 10 degrees.  
The impressions were:  (1) ununited fracture of the left 
carpal scaphoid, and (2) degenerative changes, traumatic, 
left wrist secondary to remote trauma, fractured navicular.  


The severity of a wrist disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & 
Supp. 1999), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5215 contemplates ratings for limitation of 
motion of the wrist, and provides that dorsiflexion of less 
than 15 degrees is evaluated as 10 percent disabling, and 
that palmar flexion that is limited in line with forearm 
flexion is also considered to be 10 percent disabling.  
Greater ratings are assignable only where ankylosis of the 
wrist is shown, as contemplated by Diagnostic Code 5214.  

However, we must point out that no ankylosis of the veteran's 
left wrist is shown.  Thus, we find that the evidence does 
not show that the veteran is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disability of the left wrist.  Again, although the 
veteran is in receipt of non-service-connected pension 
benefits, due to such disorders as degenerative disk disease 
of the cervical and lumbar spine, a bipolar disorder, and 
irritable colon disease, we must point out that these are all 
non-service-connected disorders.  Although he may be 
unemployable due to these non-service-connected disabilities, 
there is no medical evidence of record showing that he is 
unable to secure or follow a substantially gainful occupation 
by reason of his service-connected disability of the left 
wrist.  Therefore, the Board finds that referral to the 
Director, Compensation and Pension, is not necessary.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployablility by reason of 
service-connected disabilities are not met, and the veteran's 
claim therefore is denied.  38 U.S.C. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.16 (1999).



ORDER

The claim of entitlement to service connection for PTSD is 
reopened and is well grounded.  To this extent only, the 
appeal is granted.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployablility by reason of 
service-connected disabilities is denied.



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that he has post-traumatic 
stress disorder that is the result of his active service.  He 
specifically alleges that, during his tours of duty in the 
Republic of Vietnam, he witnessed several killings and deaths 
of persons known to him, and was present during numerous 
attacks.  

Additionally, although the RO's February 5, 1998 request for 
current medical records did not disclose the veteran's 
purported January 12, 1998 treatment, we conclude that if the 
veteran's in-service stressors are verifiable, that he should 
then be scheduled for a VA compensation and pension PTSD 
examination.

Accordingly, this claim is REMANDED for the following:

1.  The RO should again obtain all 
current records from all VA facilities 
relevant to the veteran's PTSD.  


2.  The RO should also associate the 
veteran's unit records, if not already 
associated, with the veteran's claims 
folder, and conduct all development 
action necessary in an attempt to verify 
his stressors, including, but not limited 
to, requesting the veteran complete a 
PTSD stressor development letter and 
forwarding the results to the appropriate 
historical research center.  

3.  The RO is not to inform the veteran 
that development action could not be 
undertaken without forwarding the 
veterans' responses to the appropriate 
agency.  

4.  If the RO finds as a matter of fact 
that purported stressors did occur, then 
the veteran should thereafter be 
scheduled for a psychiatric examination 
to determine if he has PTSD which is the 
result of  those stressors.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



